BLD-232                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1327
                                      ___________

                                  RAHEEM LOUIS-EL,
                                             Appellant

                                             v.

           WARDEN DAVID EBBERT; R TROUTMAN; BRENT THARP;
            SCOT BUEBENDORF; A. COTTERALL; B. CHAMBERS
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-18-cv-02207)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect,
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 11, 2019
              Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                              (Opinion filed: July 18, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Raheem Louis-El, a federal inmate, appeals from an order of the United States

District Court for the Middle District of Pennsylvania, which dismissed his civil rights

complaint without prejudice for failure to pay a filing fee or submit required forms to

proceed in forma pauperis (“IFP”). As no substantial question is raised by the appeal, we

will summarily affirm. See Third Circuit LAR 27.4 and I.O.P. 10.6.

       In general, an order dismissing a complaint without prejudice is not appealable,

because it is not final within the meaning of 28 U.S.C. § 1291. Welch v. Folsom, 925
F.2d 666, 668 (3d Cir. 1991). However, if “the plaintiff cannot amend or declares his

intention to stand on his complaint,” the order becomes final and appealable. Borelli v.

City of Reading, 532 F.2d 950, 952 (3d Cir. 1976) (per curiam). Louis-El has argued in

our Court that he was not required to file an IFP application for this District Court matter.

Since it is clear from his position that he has no intention of rectifying his failure to

satisfy the District Court fee requirements, we conclude that we have jurisdiction to

consider the appeal.

       We review for abuse of discretion the District Court’s order dismissing Louis-El’s

complaint for failure to comply with the fee requirements. See Redmond v. Gill, 352
F.3d 801, 803 (3d Cir. 2003). But to the extent Louis-El is arguing that the District

Court’s interpretation of the law is incorrect, our review is plenary. See Woodson v.

McCollum, 875 F.3d 1304, 1306 (10th Cir. 2017). Under either standard of review, we

discern no error.

       Louis-El argues in his filings here that because the District Court had approved his

application to proceed IFP in another case (M.D. Pa. No. 3:18-cv-00877-RDM-DB), the

                                               2
Court should not have required him to file another application. But that is not how the

provisions of the Prison Litigation Reform Act (“PLRA”) work. See 28 U.S.C. §

1915(b)(1). Under the law, an “initial partial filing fee is to be assessed on a per-case

basis, i.e., each time the prisoner files a lawsuit.” Bruce v. Samuels, 136 S. Ct. 627, 629

(2016). Then, if the prisoner has filed more than one complaint, he is assessed “for

simultaneous . . . recoupment of multiple filing fees.” Id. at 631. Thus, the District Court

did not err in once again requiring Louis-El to file the forms that would authorize the

Court to assess fees for the second lawsuit.1

       For the foregoing reasons, we will affirm the District Court’s dismissal.




1
  Louis-El also seems to suggest in his filings here that the two lawsuits were the same
and should not have been filed separately. We take note, however, that the lawsuit filed
at M.D. Pa. No. 3:18-cv-00877 is based on a claim of assault and racial discrimination,
while the complaint in the current case involves his use of “special mail” to send mail to
his mother. There does not appear to be any reason why the District Court should have
treated the two cases as one.
                                                3